Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of this 21th day of August 2008, by and between CHROMADEX INC.,
a California corporation (“Employer”), and FRANK L JAKSCH, JR., an individual
(“Employee”).
R E C I T A L S
A. On April 14, 2008, Employer and Employee entered into an Employment Agreement
which provides for the employment by Employer of Employee (the “Original
Employment Agreement”).
B. Employer and Employee now desire to amend the Employment Agreement in certain
respects only, on the terms of this Amendment.
A G R E E M E N T
In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
to amend the Employment Agreement as follows:
1. The following paragraph is added to the Employment Agreement as Section 8(i)
to the Employment Agreement:
(i) Application of Section 409A — Notwithstanding anything to the contrary in
this Agreement, solely to the extent that such delay is required in order to
avoid the imposition of an excise tax under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), if Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B) of the Code, any payments to be made pursuant
to this Agreement that are considered to be non-qualified deferred compensation
distributable in connection with the Employee’s separation from service with
Employer for purposes of Section 409A of the Code, and which otherwise would
have been payable at any time during the six-month period immediately following
Employee’s separation from service with Employer, shall not be paid prior to,
and shall instead be payable in a lump sum within ten (10) business days
following the end of such six-month period. The parties agree that in the event
the Internal Revenue Service issues additional guidance to the effect that any
of the payments provided for in this Agreement would not be in compliance with
Section 409A of the Code, the parties will negotiate in good faith to address
such guidance so that such payments are compliant with Section 409A of the Code
to the extent reasonably practicable.

 

 



--------------------------------------------------------------------------------



 



2. This Amendment along with the Employment Agreement constitute the sole and
entire agreements of the parties relating to the subject matter contained
therein. To the extent there is any inconsistency between this Amendment and the
Employment Agreement, the provisions of this Amendment shall be controlling.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

          “EMPLOYER”:   “EMPLOYEE”:
 
        CHROMADEX, INC.,
a California corporation    
 
       
By: 
/s/ Stephen Block   /s/ Frank L Jaksch, Jr.
 
     
 
Its:  Director/Chair
of Compensation Committee   FRANK L JAKSCH, JR.

 

2